Name: Commission Regulation (EEC) No 3429/80 of 29 December 1980 adopting protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/66 Official Journal of the European Communities 31 . 12. 80 COMMISSION REGULATION (EEC) No 3429/80 of 29 December 1980 adopting protective measures applicable to imports of preserved mushrooms the Common Customs Tariff other than those referred to in Article 4 and exceeding the quantities laid down pursuant to Article 2 ( 1 ) and (3), shall be subject, during the period 1 January to 31 March 1981 , to levy of an additional amount of 175 ECU per 100 kilo ­ grams net. Article 2 1 . Applications for import licences shall be accepted for preserved mushrooms for up to 26 % of the quantities for which import licences were issued during the first 11 months of 1980 for products from each supplier country in the Member State in which the licence application is made . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as amended by Regulation (EEC) No 2021 / 80 (2), and in particular Article 14 (2) thereof, Whereas on the Community preserved mushrooms market there are high stocks of products of Commu ­ nity origin ; whereas, moreover, the offer prices from the main supplier countries are considerably below the Community industries' cost price ; whereas in view of the quantities available in the said countries, there are grounds for concern that imports from non-member countries may increase the difficulties on the Commu ­ nity market ; Whereas the assessment of the Community market outlined above suggests that the Community market is threatened, on account of the said imports, with serious disturbances which could endanger the objec ­ tives of Article 39 of the Treaty ; whereas it is accor ­ dingly necessary to take protective measures ; Whereas it seems appropriate, in view of traditional trade flows with non-member supplier countries, not to apply measures to suspend imports but to make imports exceeding the said traditional volume subject to a less restrictive measure consisting of levying an additional amount in order to protect the Community market ; Whereas, on account of the very small volume of imports of products from Maghreb and ACP countries, such imports should be exempt from the protective measures, Proof concerning the licences obtained by each importer during the period referred to above must be submitted to the competent authority of the Member State in which the application is lodged . 2 . The total quantity resulting from application of paragraph 1 , after deduction of the quantity reserved for the operators referred to in paragraph 3 , shall be broken down as follows :  People 's Republic of China :  Korea :  Taiwan :  Hong Kong :  Spain : 6 177 tonnes 1 022 tonnes 280 tonnes 54 tonnes 369 tonnes  others (with the exception of those countries referred to in Article 4) : 14 tonnes HAS ADOPTED THIS REGULATION : 3 . Where licence applications are made by persons who have not obtained licences for the product in question during the first 11 months of 1980 , these applications shall , as a whole, be met in each Member State up to 5 % of the total quantity for which import licences may be issued in that Member State pursuant to paragraph 1 on the basis of licences issued during the reference period . Article 1 Release into free circulation in the Community of preserved mushrooms within subheading 20.02 A of (') OJ No L 73, 21 . 3 . 1977, p. 1 . (J) OJ No L 198 , 31 . 7 . 1980, p. 1 . The applications referred to in this paragraph must be lodged not later than 15 January 1981 . 31 . 12. 80 Official Journal of the European Communities No L 358/67  Het extra bedrag is niet van toepassing wanneer de bepalingen van artikel 4 van Verordening (EEG) nr. 3429/80 worden nageleefd'. Member States shall , on 22 January 1981 , issue import licences corresponding to the said applications by distributing the quantity referred to in the first subpa ­ ragraph equitably amongst all applicants . 4. Notwithstanding Article 4 of Regulation (EEC) No 2104/75 ('), licences issued pursuant to this Article shall be valid until 31 March 1981 . Article 4 Imports from the Maghreb and ACP countries shall be exempt from the additional amount on condition that the product originates from a country in question and is accompanied by a goods movement certificate issued in accordance with the provisions with the Protocol defining the notion of originating products and on methods of administrative cooperation attached to the preferential agreements concluded with the said countries . Article 3 1 . Import licences issued for quantities in excess of those given in Article 2 shall bear one of the following expressions in space 20 :  'Additional amount to be levied - Regulation (EEC) No 3429/80',  'Zu erhebender Zusatzbetrag  Verordnung (EWG) Nr. 3429/80 ',  'OpkrÃ ¦vning af tillÃ ¦gsafgift  Forordning (EÃF) nr. 3429/80',  'ÃÃ ¿Ã Ã  Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã ·  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 3429/80 ',  'montant supplÃ ©mentaire a percevoir  RÃ ¨glement (CEE) n0 3429/80 ',  'Importo supplementare da riscuotere  Regola ­ mento (CEE) n ° 3429/80',  'Te heffen extra bedrag  Verordening (EEG) nr. 3429/80 '. 2 . Import licences issued for quantities from Maghreb and ACP countries shall bear one of the following expressions in space 20 :  'Additional amount not applicable if the provisions of Article 4 of Regulation (EEC) No 3429/80 are complied with', Article 5 The Member States shall communicate to the Commission each week the quantities in respect of which import licences have been applied for, stating the origin of the products covered by the applications, showing separately quantities for which licences are to be issued with 9 or without the expression provided for in Article 3 . This information shall be sent to the Commission :  on Wednesday, for details of applications lodged on Monday and Tuesday,  on Friday, for details concerning applications lodged on Wednesday and Thursday,  on Monday, for details concerning applications lodged on Friday in the previous week . Article 6 Article 3a (2) of Regulation (EEC) No 2104/75 shall not apply. Article 7 This Regulation shall not apply to release into free circulation products for which import licences were issued before 1 January 1981 . Article 8 Regulations (EEC) No 1257/80 , (EEC) No 1400/80 , (EEC) No 2756/80 and (EEC) No 3159/80 are hereby repealed. Article 9 This Regulation shall enter into force on 1 January 1981 .  'Bei Anwendung von Artikel 4 der Verordnung (EWG) Nr. 3429/80 ist der Zusatzbetrag nicht zu erheben',  'TillÃ ¦gsafgift opkrÃ ¦ves ikke, hvis betingelserne i artikel 4 i forordning (EÃF) nr. 3429/80 er opfyldt '  'Ã ¤Ã  Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  Ã ´Ã ­Ã ½ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã µÃ ¬Ã ½ Ã Ã ·Ã Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ¿Ã ¯ Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 4 Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 3429/80',  'Le montant supplÃ ©mentaire n est pas applicable si les dispositions de l'article 4 de rÃ ¨glement (CEE) n0 3429/80 sont respectÃ ©es',  'L importa supplementare non Ã ¨ applicabile se sono osservate le disposizioni del Regolamento (CEE) n ° 3429/80', (') OJ No L 214, 12 . 8 . 1975, p. 20 . No L 358/68 Official Journal of the European Communities 31 . 12. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1980 . For the Commission Finn GUNDELACH Vice-President